Porter, J.
delivered the opinion of the court. The defendant, who is city marshal, seized, under execution against Grymes and wife, a lot which the petitioner had acquired by authentic act, and ot which he was m session. The plaintiffs in execution have appeared in the action, and alleged grounds why the sale to the plaintiff was null and void, as it respects creditors.
When the purchaser at sheri/Ps sale intervenes to maintain the validity of it, the court may order him to restore possession .
We are strongly inclined to think.that none of these grounds are sustainable, in the situation the parties now present themselves. The plaintiffs were not authorized perhaps to treat the alienation as void, and seize the property in the hands of a third party. They ought to have brought an action to have had it set aside. But supposing they were authorized to proceed in the manner they did, we are clear the language of the execution did not authorize the seizure of real estate, and the marshal is responsible.
The writ issued by the justice of the peace? directed him to seize the goods and chatties of the defendants in execution. Neither in ihe technical understanding of these words as used in our law, nor in the ordinary meaning given to them by common use, and the authority of the best philologists,can they be considered as embracing real estate. The act of 1805, which gives the form of the writ of fieri facias, uses the expressions “ goods and chat-ties, lands and tenements.” If the terms goods and chatties, comprehend lands and tenements, the latter words were useless, and placed there for ¡10 purpose. This of course we cannot presume in an act of the legislature1 *333More particularly, when in the French text of the law, which at that time was of equal au- , thority with the English, we find “goods and chatties,” rendered by efflets, meubles. Johnson, in his dictionary, states goods to mean personal property, chatties any moveable possession. The popular understanding of these words, it is unnecessary for us to remark, is in conformity with these definitions.
Several bills of exceptions were taken on the trial, to the introduction on the part of the plaintiff, of proceedings had by him against the defendant, Chauveau, before the justice of the peace. They were objected to on the ground that they were irrelevant, and not evidence against the plaintiffs in execution, who had appeared in this cause to support the proceedings of the marshal. They were not perhaps necessary to enable the plaintiff to maintain this action, but not being able to perceive any injury they could have done the defendants, we do not think the cause should be remanded on that account. As to their being res enter alios acta, and therefore not evidence against the interveners, we are of opinion there is no weight in the objection. Parties who voluntarily appear in court to vindi*334cate and justify the acts of their agent, cannot, in any respect, deprive those who complain of those acts of the use of any evidence which could have been legally offered against him.
The appellee has complained of the judgment of the court below, in not directing one of the interveners in the suit, who purchased the property at sheriff’s sale, to give up possession of the premises; and the complaint we think well founded. The purchaser having declared that the acts of the marshal were done by his authority, and joined issue on the validity ofhis proceedings, of which the sale to himself made a part, the decree of the court would not reach the merits of the case, if he were not compelled to restore the possession.
It is therefore ordered, adjudged and decreed, that the judgment of the parish court be annulled, avoided and reversed; and it is further ordered, adjudged and decreed, that the plaintiff do recover possession of the lot in question from H. Buckman, or of the interve-ners in this cause; that he also recover from the defendant,Louis Chau vean, die sum of one hundred and fifty dollars, with costs in both courts; and that the said Louis Chauveau do *335recover from Norman, M’Cleod &. Henry Buckman, George Singleton, G. R. Baumgard and Hiram Houghton, the said sum of one hundred and fifty dollars, with costs in both courts.
Nixon for the plaintiff—Canon & M'Caleb for the defendant.